UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 02-1762



GEORGIA ANNE SNYDER-FALKINHAM,

                                             Plaintiff - Appellant,

          versus


BRUCE C. STOCKBURGER; GENTRY, LOCKE, RAKES &
MOORE, a Virginia General Partnership, and its
individual partners; S.D. ROBERTS MOORE;
WILLIAM R. RAKES; JAMES R. AUSTIN; CHARLES L.
WILLIAMS, JR.; EUGENE E. DERRYBERRY; WILLIAM
J. CREECH, JR.; JAMES C. JOYCE, JR.; LINDA
DAVIS FRITH; W. DAVID PAXTON; W. WILLIAM GUST;
GUY M. HARBERT, III; DAVID G. WEAVER; FRANK B.
MILLER, III; SANDS, ANDERSON, MARKS AND
MILLER,   P.C.,    a   Virginia    Professional
Corporation; WHARTON, ALDHIZER & WEAVER, a
Virginia   Professional    Limited    Liability
Corporation; CHARLOTTE M. HODGES, Executor of
the Estate of Ronald M. Hodges, deceased,

                                            Defendants - Appellees,

          and


RONALD D. HODGES,

                                                         Defendant.
                            No. 02-1763



In Re: JOSEPH L. ANTHONY,

                                                        Appellant.



GEORGIA ANN SNYDER-FALKINHAM,

                                                        Plaintiff,

          versus


BRUCE C. STOCKBURGER; GENTRY, LOCKE, RAKES &
MOORE, a Virginia General Partnership, and its
individual partners; S.D. ROBERTS MOORE;
WILLIAM R. RAKES; JAMES R. AUSTIN; CHARLES L.
WILLIAMS, JR.; EUGENE E. DERRYBERRY; WILLIAM
J. CREECH, JR.; JAMES C. JOYCE, JR.; LINDA
DAVIS FRITH; W. DAVID PAXTON; W. WILLIAM GUST;
GUY M. HARBERT, III; DAVID G. WEAVER; FRANK B.
MILLER, III; SANDS, ANDERSON, MARKS AND
MILLER,   P.C.,    a   Virginia    Professional
Corporation; WHARTON, ALDHIZER & WEAVER, a
Virginia   Professional    Limited    Liability
Corporation; CHARLOTTE M. HODGES, Executor of
the Estate of Ronald M. Hodges, deceased,

                                           Defendants - Appellees,

          and


RONALD D. HODGES,

                                                        Defendant.




                                 2
Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge; William L. Osteen, District Judge, sitting by designation.
(CA-96-83-7-R)


Submitted:   November 27, 2002         Decided:   December 18, 2002


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Georgia Anne Snyder-Falkinham, Joseph L. Anthony, Appellants Pro
Se.   William W. Eskridge, PENN, STUART & ESKRIDGE, Abingdon,
Virginia; J. Jonathan Schraub, McLean, Virginia; John Dickens Eure,
James Ferrell Johnson, JOHNSON, AYERS & MATTHEWS, Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 3
PER CURIAM:

     Georgia Anne Snyder-Falkinham and Joseph L. Anthony appeal the

district court’s order dismissing Snyder-Falkinham’s 42 U.S.C. §

1983 (2000) complaint, and the orders imposing sanctions and costs

to the Defendants.*    We have reviewed the record and the district

court’s opinions and orders and find no reversible error.    We have

reviewed the delay in entering orders imposing sanctions and costs,

and although we find the delay lengthy and unexplained, we can

ascertain no harm.    Accordingly, we affirm on the reasoning of the

district court. See Snyder-Falkinham v. Stockburger, No. CA-96-83-

7-R (W.D. Va. filed Jun. 7, 2002, entered Jun. 10, 2002; filed Aug.

29, 1996, entered Aug. 30, 1996).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
       To the extent that Anthony seeks to appeal the judgment in
the § 1983 action, or the district court’s factual findings
underlying that judgment, he lacks standing to do so because he was
not a party to the § 1983 action.


                                  4